FILED
                     UNITED STATES COURT OF APPEALS                          FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                        U .S. C O U R T OF APPE ALS




OMNI HOME FINANCING, INC., A                     No. 08-56431
California Corporation; KEITH W.
MURPHY, An Individual; ANTHONY A.                D.C. No. 3:06-cv-00921-IEG-JMA
GAGLIONE, An Individual; DAVID A.                Southern District of California,
BANCROFT, An Individual; OMNI                    San Diego
HOME FINANCING, INC. 412(I)
DEFINED BENEFIT PLAN, An
Employee Benefits Plan Under ERISA,              ORDER

              Plaintiffs - Appellants,

  v.

HARTFORD LIFE AND ANNUITY
INSURANCE COMPANY, A Delaware
Corporation; PAUL BANNOCK, An
Individual,

              Defendants - Appellees.



Before: THOMAS and SILVERMAN, Circuit Judges, and BEISTLINE, * Chief
District Judge.

       Pursuant to stipulation by the parties, and for good cause shown, this case is

dismissed with prejudice. Each party shall bear their respective costs and




       *
             The Honorable Ralph R. Beistline, United States District Judge for the
District of Alaska, sitting by designation.
attorneys’ fees. A certified copy of this order sent to the district court shall

constitute the mandate.